                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE HALEY,                                     Case No.18-cv-07542-HSG (JSC)
                                                         Plaintiff,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                  v.                                         COMPEL
                                   9

                                  10     CLARK CONSTRUCTION GROUP-                           Re: Dkt. No. 26
                                         CALIFORNIA, INC.,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is Defendant’s motion to compel an independent medical

                                  14   exam of plaintiff Lawrence Haley pursuant to Federal Rule of Civil Procedure 35. (Dkt. No. 26.)

                                  15   After considering the parties’ written submissions, the Court concludes that oral argument is

                                  16   unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), vacates the August 14, 2019 hearing, and GRANTS

                                  17   the motion to compel to permit Dr. Kalish to perform an IME on Plaintiff not to exceed five hours.

                                  18          Plaintiff does not--and cannot--dispute that Defendant is entitled to an IME given that

                                  19   Plaintiff is seeking severe emotional distress damages; instead, Plaintiff seeks to limit the scope of

                                  20   the IME. In particular, he seeks to “[l]imit the oral and written examination so that it does not

                                  21   include family history, sexual history, marital history, or legal history or past medical history

                                  22   generally.” He claims such testimony is irrelevant as “Plaintiff has already testified that none of

                                  23   these categories caused him distress to the extent he could not go to work and function before the

                                  24   incidents alleged here.” (Dkt. No. 40 at 9.) Plaintiff’s proposed limitations fundamentally

                                  25   misapprehend the purpose of discovery in general and the IME in particular. Defendant is not

                                  26   required to accept Plaintiff’s testimony as to the extent and cause of his distress if any; instead,

                                  27   Defendant has the IME performed to independently determine its position as to Plaintiff’s distress

                                  28   and the damages he seeks.
                                   1           Plaintiff’s reliance on Oliver v. Microsoft, 2013 WL 3855651 (N.D. Cal. July 24, 2013) is

                                   2   misplaced as there the court did not impose any limitations; instead, the limitations were agreed

                                   3   upon by the parties. Further, while Plaintiff baldly states that “Plaintiff’s proposed limitations

                                   4   above have been granted in other matters in the Northern District, notwithstanding whether the

                                   5   parties negotiated the limits themselves,” (Dkt. No. 40 at 10), no such case is cited. The Court

                                   6   cannot be persuaded by cases of which it has no knowledge.

                                   7           Nor does the “prior history of alleged misconduct during an IME performed by Dr. Kalish”

                                   8   warrant the limitations Plaintiff seeks. Plaintiff is relying on a lawsuit filed by a pro se plaintiff,

                                   9   even though the lawsuit was dismissed (and the dismissal affirmed on appeal) based in part on the

                                  10   plaintiff’s failure to show a probability of success. Further, the plaintiff sued Dr. Kalish only after

                                  11   he unsuccessfully appealed the resolution of the underlying case in which he was examined by Dr.

                                  12   Kalish. Parker v. Kalish, 2009 WL 2235838 (Cal. Ct. App. 2009.) Unless Plaintiff possesses
Northern District of California
 United States District Court




                                  13   some other information, it is inappropriate to demand limitations based on the unhappy pro se

                                  14   plaintiff’s dismissed allegations.

                                  15           Finally, there is no basis in the record for the Court to order a deposition of Dr. Kalish.

                                  16   Pending before the Court is Defendant’s motion to compel—Plaintiff did not file a motion to

                                  17   compel. Indeed, there is nothing before the Court, including in Plaintiff’s 89 pages of exhibits, to

                                  18   suggest that Plaintiff has even sought a deposition of Dr. Kalish before filing his opposition to the

                                  19   motion to compel or, if he had, that the parties had met and conferred on that issue.

                                  20           Accordingly, on or before August 23, 2019 Plaintiff shall submit to an IME by Dr. Kalish

                                  21   not to exceed five hours. Plaintiff’s motion to strike is denied as moot as the Court did not rely on

                                  22   the supplemental declaration.

                                  23            This Order disposes of Docket Nos. 26 and 41.

                                  24           IT IS SO ORDERED.

                                  25   Dated: August 13, 2019

                                  26
                                  27
                                                                                                       JACQUELINE SCOTT CORLEY
                                  28                                                                   United States Magistrate Judge
                                                                                           2
